Citation Nr: 1032927	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 1986 
to July 1986 and from August 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to a disability rating in 
excess of 20 percent for the Veteran's service-connected low back 
strain.  

In July 2010, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased disability rating for his service-
connected low back strain which is presently rated at 20 percent.  
This is a disability of the thoracolumbar spine and is rated 
under Diagnostic Code 5237.  His last VA Compensation and Pension 
examination was conducted in May 2008.

In July 2010, the Veteran presented sworn testimony at a hearing 
before the undersigned Veterans Law Judge.  He testified that he 
received regular treatment for his back disability at the VA 
outpatient clinic in Chattanooga, Tennessee.  The Veteran's 
treatment records have only been obtained through 2008.  His more 
recent VA treatment records need to be obtained.  

Records generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue on 
appeal and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

The Veteran also testified that his service-connected back 
disability had increased in severity since the May 2008 
Compensation and Pension examination.  Another VA Compensation 
and Pension examination must be conducted.  When the medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain the Veteran's VA treatment 
records for the period of time from 
October 2008 to the present.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
the present severity of the thoracolumbar 
spine disability. If possible, schedule 
the examination at either VAMC Nashville 
or VAMC Murfreesboro.

3.  The examiner should do the following:

(a) Conduct range of motion studies in the 
thoracolumbar spine including after 
repetitive movement accounting for any 
limitations due to pain, weakness, 
fatigability, or incoordination.

(b) State whether the Veteran has 
ankylosis in the thoracolumbar spine.

(c) Assess whether the Veteran has had any 
incapacitating episodes due to flare- ups 
in the thoracolumbar spine in the past 12 
months, and if so, the duration of such 
episodes.

(d) Separately assess any neurological 
impairment as a result of the 
thoracolumbar disability, including 
complaints of sciatica and pain in the 
lower extremities and state whether any 
impairment is analogous to mild, moderate, 
or severe incomplete paralysis.

(e) Assess whether the spine disability 
renders the Veteran unemployable.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

4.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following the above, readjudicate the 
Veteran's claim for an increased 
disability rating for his service-
connected low back strain.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

